FILED
                                                           Jul 26 2016, 8:24 am
MEMORANDUM DECISION
                                                               CLERK
                                                           Indiana Supreme Court
                                                              Court of Appeals
Pursuant to Ind. Appellate Rule 65(D),                          and Tax Court

this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kimberly A. Jackson                                      Gregory F. Zoeller
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Katherine Modesitt Cooper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Hugo Hernandez-Diaz,                                     July 26, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A05-1511-CR-1882
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Stanley E. Kroh,
Appellee-Plaintiff.                                      Magistrate
                                                         Trial Court Cause No.
                                                         49G03-1501-F1-584



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1511-CR-1882 | July 26, 2016   Page 1 of 16
[1]   Hugo Hernandez-Diaz appeals his conviction for attempted child molesting as

      a class A felony. Hernandez-Diaz raises two issues which we revise and restate

      as:


              I.       Whether the evidence is sufficient to sustain his conviction
                       for attempted child molesting as a class A felony; and

              II.      Whether the trial court erred in determining he is a credit
                       restricted felon.

      We affirm and remand.


                                      Facts and Procedural History

[2]   In the summer of 2014, M.S. was nine years old and resided with her two

      brothers and her mother E.M. Hernandez-Diaz, who was E.M.’s boyfriend,

      was born in November 1975, and M.S. called him “Dad.” Transcript at 22.

      On one day soon after school ended on June 4th, Hernandez-Diaz told M.S. to

      touch his penis. M.S. did not reply, pretended that she did not hear, and went

      outside to play with her brothers.


[3]   At another time, Hernandez-Diaz told M.S.’s brother to leave the room, and

      Hernandez-Diaz locked the door. Hernandez-Diaz made M.S. pull her pants

      down. According to M.S., while she was on her back, Hernandez-Diaz

      “start[ed] to touch me – well – with his private part and tries to put it into my

      front part, but I told him to stop because it hurted me.” Id. at 30-31. Also

      according to M.S., Hernandez-Diaz “had his private close to mine and he

      pushed my -- he pushed my legs behind him and he started to do that, put his

      private -- he tried to put his private into my front part, my private.” Id. at 38.
      Court of Appeals of Indiana | Memorandum Decision 49A05-1511-CR-1882 | July 26, 2016   Page 2 of 16
      M.S. “stopped him because [she] said it hurt.” Id. M.S. referred to her vagina

      as her “front part” and her “private.” Id. at 31. Hernandez-Diaz then “made

      [M.S.] go into a crawling position” on her hands and knees on the bed and tried

      to insert his penis “into [her] butt.” Id. at 31-32.


[4]   Later in the summer, Hernandez-Diaz was in E.M.’s room with M.S., closed

      the door, made M.S. remove her clothes, and removed his clothes. Hernandez-

      Diaz placed baby oil on his penis and inserted his penis into M.S.’s butt, which

      felt painful to M.S. Later in the year around the fall, Hernandez-Diaz locked

      M.S. in a room and made her remove her clothes. Hernandez-Diaz made M.S.

      “go in that same – the crawling position” and he tried to place his penis into her

      butt. Id. at 37. Hernandez-Diaz “tried to, but [M.S.] didn’t let him,” and M.S.

      did not remember if his penis went into her “butt even a little bit.” Id.

      Hernandez-Diaz told M.S. that, if she ever told anyone, he was “going to hit”

      her, and M.S. “got really scared about that.” Id. at 36-37. After one of the

      times, Hernandez-Diaz told M.S. to “use the restroom and he said to do

      number two,” and she did and “saw white stuff in the toilet.” Id. at 35. At one

      point “when this was happening,” M.S. asked Hernandez-Diaz what he was

      doing, and “[h]e said, it’s okay” and said “I did this to my daughter before.” Id.

      at 40.


[5]   On New Year’s Eve of 2014, M.S. told her mother E.M. what had happened.

      When E.M. confronted Hernandez-Diaz, he told her that “the girl is growing

      up and she wants to – she starts to wanting to see things, to experiment things,”

      that “the girl asked him that he – wanted to see, she wanted to touch, she

      Court of Appeals of Indiana | Memorandum Decision 49A05-1511-CR-1882 | July 26, 2016   Page 3 of 16
      wanted to see how he was,” that he “just took her to the room and showed her

      because she wanted to see,” and that he “never hurt her.” Id. at 74. “He said

      that, yes, they went to the bedroom and that the girl by herself took off her

      clothes. And that she was the one that put herself in that position. That he just

      got close to her and tried to penetrate her, but he didn’t do it.” Id. at 75.


[6]   On January 6, 2015, the State charged Hernandez-Diaz with Count I,

      attempted child molesting for attempting to place his penis in M.S.’s vagina as a

      class A felony; Count II, attempted child molesting as a level 1 felony; Count

      III, child molesting for performing or submitting to other sexual conduct as

      defined by Ind. Code § 35-31.5-2-221.5 with M.S. as a level 1 felony; Count IV,

      child molesting as a level 1 felony; Count V, child molesting as a level 4 felony;

      Count VI, child molesting as a level 4 felony; and Count VII, child solicitation

      for engaging in fondling or touching intended to arouse or satisfy the sexual

      desires of Hernandez-Diaz or M.S. as a class D felony. Following a bench trial,

      the court found Hernandez-Diaz guilty on Counts I, III, and VII, and not guilty

      on the other counts. The court sentenced Hernandez-Diaz to thirty-five years

      with five years suspended for his convictions under Counts I and III and three

      years on his conviction under Count VII. The court ordered the sentences to be

      served concurrently. The court also determined that Hernandez-Diaz was a

      credit restricted felon.


                                                   Discussion

                                                         I.


      Court of Appeals of Indiana | Memorandum Decision 49A05-1511-CR-1882 | July 26, 2016   Page 4 of 16
[7]   The first issue is whether the evidence is sufficient to sustain Hernandez-Diaz’s

      conviction for attempted child molesting as a class A felony under Count I.1

      When reviewing the sufficiency of the evidence to support a conviction, we

      must consider only the probative evidence and reasonable inferences supporting

      the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do not assess

      witness credibility or reweigh the evidence. Id. We consider conflicting

      evidence most favorably to the trial court’s ruling. Id. We affirm the conviction

      unless “no reasonable fact-finder could find the elements of the crime proven

      beyond a reasonable doubt.” Id. (quoting Jenkins v. State, 726 N.E.2d 268, 270

      (Ind. 2000)). It is not necessary that the evidence overcome every reasonable

      hypothesis of innocence. Id. at 147. The evidence is sufficient if an inference

      may reasonably be drawn from it to support the verdict. Id.


[8]   Hernandez-Diaz contends that the State failed to prove that he knowingly or

      intentionally attempted to place his penis in M.S.’s vagina or that he took a

      substantial step toward commission of sexual intercourse with M.S., that M.S.’s

      testimony was conflicting, that she first testified that he tried to put his private

      part into her private part but later testified that his penis touched only her

      bottom, and that M.S. appeared to assert that all of Hernandez-Diaz’s

      attempted contacts were with her buttocks, not her vaginal area. He also argues

      that the State failed to prove that the undressing of himself and M.S. was a




      1
       Hernandez-Diaz does not challenge his conviction for child molesting as a level 1 felony under Count III or
      his conviction for child solicitation as a class D felony under Count VII.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1511-CR-1882 | July 26, 2016            Page 5 of 16
       substantial step toward the commission of child molesting as charged in Count

       I.


[9]    The State maintains that the evidence is sufficient to sustain Hernandez-Diaz’s

       conviction on Count I and that he tried “to put his private in the front part of

       her private, by which M.S. meant her vagina, but she told him to stop because it

       hurt.” Appellee’s Brief at 12. The State argues that M.S.’s statements alone are

       sufficient to support Hernandez-Diaz’s conviction, that the trial court deemed

       M.S.’s statements credible, and that this court may not reweigh this evidence on

       appeal.


[10]   At the time of the offense, Ind. Code § 35-42-4-3(a) provided:

               A person who, with a child under fourteen (14) years of age,
               performs or submits to sexual intercourse or deviate sexual
               conduct commits child molesting, a Class B felony. However,
               the offense is a Class A felony if . . . (1) it is committed by a
               person at least twenty-one (21) years of age. . . .


       (Subsequently amended by Pub. L. No. 158-2013, § 439 (eff. July 1, 2014); Pub.

       L. No. 247-2013, § 6 (eff. July 1, 2014); Pub. L. No. 168-2014, § 68 (eff. July 1,

       2014); and Pub. L. No. 187-2015, § 48 (eff. July 1, 2015)). The culpability

       requirement of the child molesting statute is knowingly or intentionally. See

       Louallen v. State, 778 N.E.2d 794, 798 (Ind. 2002). “A person engages in

       conduct ‘intentionally’ if, when he engages in the conduct, it is his conscious

       objective to do so,” and “[a] person engages in conduct ‘knowingly’ if, when he

       engages in the conduct, he is aware of a high probability that he is doing so.”


       Court of Appeals of Indiana | Memorandum Decision 49A05-1511-CR-1882 | July 26, 2016   Page 6 of 16
       Ind. Code § 35-41-2-2. “Sexual intercourse” means “an act that includes any

       penetration of the female sex organ by the male sex organ.” Ind. Code § 35-

       31.5-2-302.


[11]   Ind. Code § 35-41-5-1(a) provided in part at the time that “[a] person attempts

       to commit a crime when, acting with the culpability required for commission of

       the crime, he engages in conduct that constitutes a substantial step toward

       commission of the crime” and that “[a]n attempt to commit a crime is a felony

       or misdemeanor of the same class as the crime attempted.” (Subsequently

       amended by Pub. L. No. 158-2013, § 408 (eff. July 1, 2014); Pub. L. No. 247-

       2013, § 5 (eff. July 1, 2014); and Pub. L. No. 168-2014, § 64 (eff. July 1, 2014)).

       A “substantial step” toward the commission of a crime, for purposes of the

       crime of attempt, is any overt act beyond mere preparation and in furtherance

       of intent to commit an offense. Hughes v. State, 600 N.E.2d 130, 131 (Ind. Ct.

       App. 1992). Whether a defendant has taken a substantial step toward the

       commission of the crime is a question of fact to be decided by the trier of fact

       based on the particular circumstances of the case. Id. When determining

       whether the defendant has taken a substantial step toward a crime, the focus is

       on what has been completed, not on what remains to be done. Id. at 132.


[12]   The State alleged in Count I:


               On or about or between June 1, 2014 and June 30, 2014, Hugo
               Hernandez-Diaz, a person of at least twenty-one (21) years of
               age, did attempt to commit the crime of Child Molesting, which
               is to perform or submit to sexual intercourse with [M.S.], a child
               under the age of fourteen years, to-wit: nine (9) years of age by

       Court of Appeals of Indiana | Memorandum Decision 49A05-1511-CR-1882 | July 26, 2016   Page 7 of 16
               engaging in conduct which constitutes a substantial step toward
               the commission of said crime of Child Molesting, that is: Hugo
               Hernandez-Diaz while not wearing any clothing made [M.S.]
               remove her clothing then attempted to place his penis in her
               vagina[.]


       Appellant’s Appendix at 26.


[13]   Hernandez-Diaz asserts the State did not prove that he knowingly or

       intentionally took a substantial step toward performing or submitting to sexual

       intercourse with M.S. Mens rea can be established by circumstantial evidence

       and inferred from the defendant’s conduct and the natural and usual sequence

       to which such conduct reasonably points. Boling v. State, 982 N.E.2d 1055,

       1057 (Ind. Ct. App. 2013) (citing C.L.Y. v. State, 816 N.E.2d 894, 905 (Ind. Ct.

       App. 2004) (“The intent element of child molesting may be established by

       circumstantial evidence and inferred from the actor’s conduct and the natural

       and usual sequence to which such conduct usually points.”), trans. denied).


[14]   The evidence most favorable to Hernandez-Diaz’s conviction on Count I is the

       testimony of M.S. When asked to refer to a picture of a male figure and point

       to the area she called the “private,” M.S. pointed to the penis of the male figure

       on the picture. Transcript at 26. When asked to refer to a picture of a female

       figure and to point to parts of the girl’s body and state her words for them, M.S.

       pointed to the butt of the female figure and indicated that she calls that area the

       butt. M.S. then pointed to the vagina of the female figure and indicated that

       she refers to the area as “[t]he private.” Id. at 27. When asked to further

       explain what a girl does “with this part of the body that [she] labeled a private,”
       Court of Appeals of Indiana | Memorandum Decision 49A05-1511-CR-1882 | July 26, 2016   Page 8 of 16
       M.S. answered: “I do number one with it. And my mom tells me that a girl

       may have a period, blood coming down from I don’t know where, she didn’t

       tell me where.” Id. at 27-28. M.S. also stated: “I learned it last year in fourth

       grade.” Id.


[15]   M.S. testified that Hernandez-Diaz told her brother to leave the room and that

       he then locked the door and made her pull her pants down. M.S. testified:

       “And then he – he takes off his part of the clothes and then he starts to touch

       me – well – with his private part and tries to put it into my front part, but I told

       him to stop because it hurted me.” Id. at 30-31. When asked “[w]hen you say

       front part, did you call that something else when you were looking at the

       diagram,” M.S. replied: “Private. My private.” Id. at 31. When asked “what

       position were you in when [Hernandez-Diaz] tried to put his private into your

       front part or your private,” M.S. testified “I was in a laying-down position until

       I told him to stop.” Id. When asked “[w]ere you on your back or your

       stomach,” she answered “I was on my back. And then I – and then I told him

       to stop. And then he made me go into a crawling position.” Id.


[16]   Later during M.S.’s testimony, the prosecutor stated “we are going to go back

       to the time . . . where the defendant tried to put his private into your private”

       and “you stated that you are lying on your back,” and asked “[c]an you

       describe what he did to try to do this,” M.S. testified: “I don’t know if I can

       remember, but all I can remember is that he just tried to do that. So then I

       stopped him because I said it hurt.” Id. at 38. The prosecutor asked “[s]o when

       you say he tried to do that, describe actually the act that he was doing, what he

       Court of Appeals of Indiana | Memorandum Decision 49A05-1511-CR-1882 | July 26, 2016   Page 9 of 16
       was doing,” M.S. testified “[h]e had his private close to mine and he pushed my

       – he pushed my legs behind him and he started to do that, put his private – he

       tried to put his private into my front part, my private.” Id. When asked “was

       his private touching your body at all at that time,” M.S. answered, “[n]o, not

       that I remember from,” and when asked “[i]t wasn’t touching any part of your

       body,” she answered “[h]is hands or – I don’t understand what you mean.” Id.

       at 38-39. When then asked “[w]here were his hands,” M.S. testified: “His

       hands weren’t anywhere. It was just his private part touching my private part

       trying to put it in it.” Id. at 39. When asked “[s]o his private part was touching

       your private part,” M.S. stated “[y]eah, but – but it hurted me so I told him to

       stop.” Id.


[17]   On cross-examination, defense counsel asked M.S. what she told her mom

       Hernandez-Diaz did to her, and M.S. answered “I said he made me pull my

       pants down . . . three times and made me – and then he did it to him and then

       he put his private part into my bottom” and “then she started crying. And I

       told her what happened all three times.” Id. at 52. When asked “[s]o what – all

       three times you were in a crawling position, right,” M.S. replied “[y]es, except

       for one” and “[e]xcept for before I got in a crawling position, he made me lay

       down on my back.” Id. at 53. When then asked “[t]he first time, you were

       laying on your back, right,” M.S. stated “[y]eah.” Id.


[18]   On redirect examination, the prosecutor asked “[s]o the first time – the time

       that you were laying on your – lying on your back and he tried to put his private

       in your private, you stated that his private touched your private; is that right,”

       Court of Appeals of Indiana | Memorandum Decision 49A05-1511-CR-1882 | July 26, 2016   Page 10 of 16
       and M.S. testified “[y]es. Except that his private just didn’t go into my – into

       my private, it just touched it.” Id. at 56. A reasonable trier of fact could infer

       from Hernandez-Diaz’s conduct and the natural and usual sequence to which

       his conduct reasonably points that he knowingly and intentionally took a

       substantial step toward the “penetration of the female sex organ” of M.S. by his

       “male sex organ.” See Ind. Code § 35-31.5-2-302.


[19]   Based upon the record, we conclude that the State presented evidence of a

       probative nature from which a reasonable trier of fact could find beyond a

       reasonable doubt that Hernandez-Diaz committed the crime of attempted child

       molesting as a class A felony under Count I. See Boling, 982 N.E.2d at 1057-

       1058 (noting that the victim testified that the defendant “touched her ‘front

       private’ first over her underwear and then under her underwear, directly on her

       skin,” that “[t]he natural and usual sequence to which such conduct reasonably

       points is that [the defendant] had taken a substantial step toward inserting his

       finger or fingers into [the victim’s] vagina,” and that a reasonable jury could

       find that the defendant had attempted to commit deviate sexual conduct, and

       holding that the evidence was sufficient to support the defendant’s conviction of

       attempted child molesting as a class A felony).


                                                         II.


[20]   The next issue is whether the trial court erred in determining Hernandez-Diaz is

       a credit restricted felon with respect to Count I. Ind. Code § 35-31.5-2-72

       provides in part:


       Court of Appeals of Indiana | Memorandum Decision 49A05-1511-CR-1882 | July 26, 2016   Page 11 of 16
                “Credit restricted felon” means a person who has been convicted
                of at least one (1) of the following offenses:

                         (1)      Child molesting involving sexual intercourse,
                                  deviate sexual conduct (IC 35-42-4-3(a), before its
                                  amendment on July 1, 2014) for a crime committed
                                  before July 1, 2014, or other sexual conduct (as
                                  defined in IC 35-31.5-2-221.5) for a crime
                                  committed after June 30, 2014, if:[2]

                                  (A)      the offense is committed by a person at least
                                           twenty-one (21) years of age; and

                                  (B)      the victim is less than twelve (12) years of
                                           age.

                         (2)      Child molesting (IC 35-42-4-3) resulting in serious
                                  bodily injury or death.

                         (3)      Murder (IC 35-42-1-1), if:

                                  (A)      the person killed the victim while committing
                                           or attempting to commit child molesting (IC
                                           35-42-4-3) . . . .

[21]   In Boling, we observed that “section 35-31.5-2-72 includes the statutory citations

       for the crimes which qualify one for the status of credit restricted felon, but does

       not include the citation for the attempt statute,” that “in section (3) of the

       statute, the legislature specifically states that murder qualifies one as a credit

       restricted felon if it was committed while the defendant was “committing or




       2
         Prior to July 1, 2014, Ind. Code § 35-31.5-2-72(1) provided: “Child molesting involving sexual intercourse,
       or deviate sexual conduct (IC 35-42-4-3(a), if:” See Pub. L. No. 158-2013, § 363 (eff. Jul. 1, 2014). Other
       than the changes to subsection (1), no other amendments were made to Ind. Code § 35-31.5-2-72 effective
       July 1, 2014. See id.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1511-CR-1882 | July 26, 2016             Page 12 of 16
       attempting to commit child molesting,” that “[t]hus, within the same statute, the

       legislature has explicitly included attempted child molesting,” and that, “[i]f it

       had intended to do so with respect to section (1), the relevant section here, it

       also would have done so explicitly.” 982 N.E.2d at 1059. We concluded that a

       person convicted of attempted child molesting is not a credit restricted felon

       pursuant to Ind. Code § 35-31.5-2-72(1). Id. at 1059-1060.


[22]   Hernandez-Diaz argues that the credit restricted felon statute does not apply to

       persons convicted of attempted child molesting and, “[a]ccordingly, [he]

       requests this Court reverse the determination that he is a credit restricted felon

       as to his Attempted Child Molesting conviction.” Appellant’s Brief at 15.


[23]   The State “agrees that [Hernandez-Diaz] is not a credit restricted felon with

       respect to his conviction for attempted child molesting under the statute,” but

       argues that “reversal or even remand might not be necessarily required here”

       because Hernandez-Diaz “is still a credit restricted felon for purposes of his

       conviction for Level 1 felony child molesting.” Appellee’s Brief at 15. The

       State notes that Hernandez-Diaz does not challenge his conviction on Count

       III, that the sentencing order and abstract of judgment merely state that he is a

       credit restricted felon and neither expressly state that he is credit restricted for

       the attempted child molesting conviction, and that the court ordered concurrent

       sentences on Counts I and III, and it argues that “a reversal of the trial court’s

       determination on one conviction will not have any effect on the length of

       [Hernandez-Diaz’s] overall sentence or the fact he is a credit restricted felon for

       purposes of his Level 1 felony child molesting conviction.” Id.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1511-CR-1882 | July 26, 2016   Page 13 of 16
[24]   In reply, Hernandez-Diaz argues that the chronological case summary (“CCS”)

       “unambiguously reflects the trial court’s explicit finding that [he] is a credit

       restricted felon only as to his Attempted Child Molesting conviction,” that “the

       trial court never made any explicit ruling that the State had proven [he] was a

       credit restricted felon pursuant to I.C. 35-31.5-2-72 as to the Level 1 felony

       Child Molesting conviction,” and that, “even if [he] is a credit restricted felon

       with respect to the Level 1 felony Child Molesting conviction, the record must

       be corrected in case [he] later obtains reversal of that conviction through a

       petition for postconviction relief or other means.” Appellant’s Reply Brief at 5-

       6.


[25]   At sentencing, the trial court stated “it just occurred to the Court that Mr. Diaz

       may qualify as a credit restricted felon due to the age of the victim in that the

       victim of the offenses in Count I and III was – the evidence showed was under

       the age of 12 and you over the age of 21.” Transcript at 135. The court later

       stated: “So the earned credit time would be then the 49 additional days. I don’t

       believe this affects the earned credit time on Count VII so you would receive

       the 294 days earned credit time plus 294 days of earned credit time.” Id. at 136.


[26]   The court’s sentencing order, under the heading “Sentencing Conditions,”

       states “Abstract: Credit Restricted Felon,” Appellant’s Appendix at 19, and the

       abstract of judgment, in the field for “Credit Restricted Felon,” states “Yes.”

       Id. at 17. Neither the sentencing order nor the abstract of judgment appear to

       specify the conviction which qualifies Hernandez-Diaz for the status of credit

       restricted felon.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1511-CR-1882 | July 26, 2016   Page 14 of 16
[27]   However, the trial court’s CCS includes several entries regarding Hernandez-

       Diaz’s sentences, one of which states in part:


                1. 35-42-4-3(a)(1)/FA: Child Molesting-intercourse or deviate
                sex with victim less than 14 and Def. is (Attempt to Commit) . . .

                Condition - Adult:

                        1. Abstract: Credit Restricted Felon, 10/23/2015, Active
                        10/23/2015 . . . .


       Id. at 14. The next entry in the CCS states in part:


                3. 35-42-4-3(a)(1)/F1: Child Molesting where def. is at least 21
                years of age. . . .

                Concurrent with Prior Sentence: to count 1.

       Id. at 14-15.


[28]   We note that, in accordance with Boling, a person convicted of attempted child

       molesting is not a credit restricted felon pursuant to Ind. Code § 35-31.5-2-

       72(1). See 982 N.E.2d at 1059-1060. Thus, Hernandez-Diaz is not a credit

       restricted felon based on his conviction for attempted child molesting as a class

       A felony under Count I. Nevertheless, he is a person who has been convicted

       of child molesting involving other sexual conduct under Count III, and,

       pursuant to Ind. Code § 35-31.5-2-72(1), he is a credit restricted felon on that

       basis.


[29]   We remand with instructions to clarify that Hernandez-Diaz is a credit

       restricted felon on the basis that he is a person who has been convicted of child

       Court of Appeals of Indiana | Memorandum Decision 49A05-1511-CR-1882 | July 26, 2016   Page 15 of 16
       molesting involving other sexual conduct under Count III and not on the basis

       of his other convictions.


                                                   Conclusion

[30]   For the foregoing reasons, we affirm Hernandez-Diaz’s conviction for

       attempted child molesting as a class A felony under Count I and remand with

       instructions to clarify that Hernandez-Diaz is a credit restricted felon in that he

       is a person who has been convicted of child molesting involving other sexual

       conduct under Count III.


[31]   Affirmed and remanded.


       Baker, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1511-CR-1882 | July 26, 2016   Page 16 of 16